—Judgment of the Supreme Court, New York County (Frederic Berman, J.), rendered March 24,1994, convicting defendant, after jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, reversed, on the law, and the matter remanded to Supreme Court for a new trial.
Defendant was charged with two counts of robbery in the first degree stemming from two separate, knifepoint robberies on January 22, 1993, committed in Central Park. In a pre-trial Sandoval hearing, the People sought permission to elicit that defendant had twice been convicted for robberies committed in the same area of the park. Supreme Court ruled that the People could establish only that defendant had two robbery convictions, "without the underlying facts of either of those cases, which would include a reference to the fact that both of *229those robberies were committed in Central Park.” The court observed that information about the location of the crimes would cause "substantial overwhelming damage and prejudice”. During trial, however, the court modified its Sandoval ruling, holding that defendant had opened the door to the admission of this information.
The prosecutor asked defendant a series of questions concerning his knowledge of the dangers of Central Park, as expressed in his conversation with one of the victims.
"prosecutor: You told him this part of the park could be dangerous, right?
"defendant: No, I did not. I did not tell him this part of the park could be dangerous.
"prosecutor: What did you say?
"defendant: I said, this park could be dangerous.
"prosecutor: Means what just happened to you * * * is a dangerous thing, right?
"defendant: No.
"prosecutor: What did you mean?
"defendant: Anything else could happen.
"prosecutor: He could have been robbed at knifepoint?
"defendant: Who’s me to say.”
In seeking modification of the Sandoval ruling, the People argued that defendant’s final remark—"Who’s me to say.”— was an "unresponsive, spontaneous, completely gratuitous” answer, comprising an abuse of the protection afforded by the initial Sandoval ruling. By his response, the prosecutor explained, defendant was implying that he would not know anything about knifepoint robberies in Central Park. Given his two prior convictions for knifepoint robberies in the same area of Central Park, the People argued that defendant should not be allowed to mislead the jury in this way. The court accepted the People’s conclusion that defendant’s testimony had opened the door to cross-examination regarding the location of the prior robberies. Therefore, the prosecutor was permitted to elicit that, in 1982 and 1986, defendant was convicted for robberies committed in the same vicinity.
On this appeal, defendant contends that the court impermissibly modified its Sandoval ruling. More precisely, it appears that the prosecutor and the court failed to abide by the ruling. As this Court stated in People v Owens (203 AD2d 106, 107, lv denied 84 NY2d 871): "The purpose of a Sandoval ruling is to provide a defendant with 'definitive advance knowledge of the *230scope of cross-examination as to prior conduct to which he will be subjected’ should he testify (People v Sandoval, 34 NY2d 371, 375). Having received a determination limiting inquiry, 'defendant then had a right to rely on the court’s ruling when he took the witness stand and to expect that the court would not permit cross-examination to extend to matters apparently precluded by the ruling’ (People v Aponte, 168 AD2d 274, 275).” In this regard, we do not quarrel with the dissenters’ argument that, where a defendant specializes in a particular type of crime, the prosecution may be permitted to inquire into prior convictions for the purpose of impeaching his credibility (People v Reid, 190 AD2d 575, lv denied 81 NY2d 1078). The issue raised by the present matter, however, is whether the court, having issued a Sandoval ruling in reliance on which defendant took the stand, was later justified in abrogating that ruling to expand the scope of inquiry into defendant’s previous convictions.
It is clear that the prosecutor set out to accomplish by indirection that which had been directly foreclosed by the court’s Sandoval ruling. The prosecutor asked defendant not only about the danger posed by "this part of the park” but also about the specific possibility of being "robbed at knifepoint” in that location. It is apparent that this line of questioning was calculated to suggest that defendant had personal knowledge of the danger of knifepoint robbery in this section of the park (People v Dowdell, 88 AD2d 239, 244 [probing calling attention to appellant’s involvement with drugs]; People v Pippin, 67 AD2d 413, 417 [cross-examination suggesting commission of uncharged crimes]; People v Alamo, 63 AD2d 6, 9 [questioning suggesting involvement in other crimes]). Whether the line of questioning employed by the prosecutor in this case, standing alone, violated the Sandoval ruling is a question this Court need not decide, however. Defendant’s equivocal response, "Who’s me to say?”, in answer to whether the victim faced the particular danger of knifepoint robbery, was used to justify disclosure of his two prior convictions for precisely this offense, committed in the same location as the crime charged in the indictment.
"In the interest of plain fairness, a trial court’s authority to change its Sandoval ruling is limited once defendant has decided to testify in good-faith reliance on the court’s pretrial ruling” (People v Fardan, 82 NY2d 638, 646). The issue to be decided, therefore, is whether defendant’s equivocal response can be said to violate his obligation to "speak truthfully and accurately” (People v Green, 207 AD2d 318, lv denied 84 NY2d *231935), that is, whether it constitutes testimony "to facts that are in conflict with the precluded evidence” (People v Fardan, supra, at 646). For example, where a defendant testified that he was not in the habit of carrying weapons, we upheld the modification of a Sandoval ruling to permit the prosecutor to elicit that, on a prior conviction, it had been established that defendant fired a loaded weapon (People v Santiago, 169 AD2d 557, 558, lv denied 77 NY2d 1000). Similarly, where a defendant portrayed himself as having an innocent past (e.g., People v Evans, 202 AD2d 377, lv denied 83 NY2d 966) or where a defendant misleadingly minimized his criminal record (e.g., People v Morgan, 171 AD2d 698, 699, lv denied 78 NY2d 971), expansion of the Sandoval ruling was upheld.
It is clear, however, that simple denial of involvement in the crime charged is insufficient to open the door to the introduction of prior crimes for impeachment purposes. For instance, where a defendant took the stand and denied his involvement in a narcotics sale, alleging that he knew the buyer to be an undercover officer, the Court of Appeals held that he did not " 'open the door’ to admission of other crime evidence in rebuttal” (People v Crandall, 67 NY2d 111, 114).
This Court is unable to accept the People’s position that defendant opened the door by his evasive answer to a question of doubtful validity, posed by the prosecutor during cross-examination, in the course of a line of inquiry that was foreclosed by the court’s initial Sandoval ruling (People v Aponte, supra, at 275). In this case, it is apparent that "the probative value of the testimony of other uncharged crimes was outweighed by its prejudicial effect” (People v McKinney, 24 NY2d 180, 185). On summation, the prosecutor made it clear that this would be defendant’s third conviction for a violent felony, making immediate reference to his two prior convictions for robbery in the same location of Central Park. Taken together with the questions, on cross-examination, concerning defendant’s knowledge of the danger of knifepoint robberies, the prosecutor’s observation that "this defendant knows something about robberies in Central Park” sufficiently conveyed to the jurors that defendant had been previously convicted of two robberies, in the same location, committed at knifepoint. We therefore conclude that it was error to modify the Sandoval ruling to permit the People to cross-examine defendant regarding the details of similar, uncharged crimes for the purpose of impeaching his credibility (People v Durham, 154 AD2d 615, 616). Concur—Wallach, Rubin and Mazzarelli, JJ.